LEMMON, Justice.
This is a delinquency proceeding, in which the juvenile is charged as being delinquent for violation of R.S. 14:56 (Simple Criminal Damage to Property) and R.S. 14:102 (Cruelty to Animals), in that he shot a dog to death. The juvenile filed a motion to quash, alleging that the City Court of Plaquemine had no jurisdiction, because the offense was allegedly committed at a place outside the territorial jurisdiction of the court. The trial court denied the motion, and we granted the juvenile’s application for certiorari in order to review the correctness of that ruling. 404 So.2d 270.
*919For the reasons stated in Medlen, et al v. The State of Louisiana, et al, 418 So.2d 618 (La.1982) we hold that the City Court of Plaquemine is without jurisdiction to adjudicate the charged offense, which occurred outside the boundary of the City of Plaquemine.
Accordingly, the judgment of the trial court is reversed, the motion to quash is maintained, and the petition is dismissed.